Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Jason Chambers, Jr., Appellant                        Appeal from the 71st District Court of
                                                      Harrison County, Texas (Tr. Ct. No. 19-
No. 06-22-00051-CR        v.                          0253-X). Memorandum Opinion delivered
                                                      by Justice Stevens, Chief Justice Morriss
The State of Texas, Appellee                          and Justice van Cleef participating.


       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Jason Chambers, Jr., pay all costs incurred by reason
of this appeal.
                                                      RENDERED NOVEMBER 30, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk